Citation Nr: 1639700	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service in the U.S. Navy from June 1965 to June 1969 and in the U.S. Coast Guard from April 1971 to July 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO reopened the Veteran's claim for service connection for hypertension, as secondary to diabetes mellitus, but denied the claim on the merits.  In May 2015, the Board reopened the Veteran's claim on the basis of new and material evidence, and remanded the underlying service connection claim for additional development.  That development has now been completed and the appeal has been returned to the Board for further adjudication.

The Board notes that in January 2011, the Veteran submitted a request that a hearing be held before a Decision Review Officer (DRO) at the Cleveland RO.  Also in January 2011, as part of his Notice of Appeal, the Veteran requested a hearing before the Board.  However, in an April 2011 telephone contact with VA, the Veteran withdrew all hearing requests.  The Veteran's Board hearing request on his January 2011 formal appeal is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's hypertension was not manifested in service, was not manifested within one year of service, is not otherwise related to service, and is not caused or aggravated by his service-connected diabetes mellitus.



CONCLUSION OF LAW

The Veteran's hypertension was not incurred or aggravated in service, may not be presumed to have been so incurred or aggravated,  and is not proximately the result of or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, an October 2009 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, VA treatment records, and relevant, identified private treatment records have been collected. 

Moreover, according to McLendon v. Nicholson, when required to adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  

In February 2010 VA conducted an examination of the Veteran assessing his hypertension, and in December 2015 an addendum examination was provided.  Both the February 2010 and December 2015 VA examination reports were based on a thorough examination that included the Veteran's statements, a description of the Veteran's pertinent medical history, a complete review of the claims file, conclusions and observations relevant to the Veteran's hypertension, and the etiology opinions provided were supported by sufficient rationale.  On these bases, the Board finds that collectively, the February 2010 and December 2015 examination reports are adequate for adjudicatory purposes.

Additionally, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As discussed above, the issue was remanded to the AOJ for additional development in May 2015.  That remand decision directed the AOJ to do the following: (1) contact the Veteran requesting that Veteran either furnish private treatment records relevant to his claim or provide a release authorization for VA to collect any such records on his behalf; and (2) to provide an addendum etiology opinion addressing direct service connection and providing additional rationale for the February 2010 VA examiner's negative secondary service connection opinion.  As already discussed, all of this development was completed, and a review of the December 2015 VA addendum opinion reveals that it is responsive to the etiology opinions requested.  Accordingly, the Board finds that AOJ substantially complied with the May 2015 directives.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).


II. Standards Governing Evidentiary Analysis

 The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III below, will discuss rules of law specific to secondary service connection claims, and will apply the evidentiary standards above to the Veteran's claim.

III. Elements of Service Connection

 Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

Certain chronic diseases, such as hypertension, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, a review of the Veteran's service treatment records reveals that he was not diagnosed with hypertension, nor was he otherwise noted to have high blood pressure during his active duty service.  "Hypertension" is defined as persistently high arterial blood pressure.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012) (emphasis added).  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See id.  Similarly, for VA rating purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm Hg or greater, while "isolated systolic hypertension" is defined as systolic blood pressure that is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1).  The Veteran was first prescribed Lisinopril by VA for increased blood pressure and renal protection in August 2007.  At that time his blood pressure was noted to be 150 mm Hg/80 mm Hg diastolic.  A June 2008 diagnosis of unspecified essential hypertension is noted in the Veteran's VA treatment records.  The cause of the Veteran's hypertension is otherwise unspecified. 

In a July 2016 brief submitted by the Veteran's representative, the Veteran asserted that he had "elevated' blood pressures readings during active duty service.  The Veteran's service treatment records contain various blood pressure readings ranging from 120/68 to 156/92.  At the Veteran's enlistment examination his blood pressure was 140/80, but many blood pressure readings throughout the Veteran's service were lower; for example the Veteran's February 1986 blood pressure was 140/70, His June 1969 blood pressure was 126/78, his April 1974 blood pressure was 120/68, and his January 1986 blood pressure was 124/82.  As demonstrated by the above mentioned readings, the Veteran's blood pressure readings varied greatly from even one month to another throughout the course of his service.  For example, the Veteran's highest blood pressure reading was 156/92 in March 1987, but this blood pressure reading was immediately preceded by a 130/84 blood pressure reading.  Additionally, some of the Veteran's blood pressure readings were different depending on whether he was sitting, recumbent, or standing.  For example in April 1971, the Veteran's blood pressure reading was 116/70 sitting, 124/74 recumbent, and 124/74 standing, and in February 1982 the Veteran's blood pressure reading was 122/84 sitting, 130/88 recumbent, and 132/88 standing.

As discussed above, two VA examinations assessing the Veteran's hypertension were provided, one in February 2010 and an addendum in December 2015.  The first VA examination report, noting that the Veteran demonstrated normal renal function and microalbumin, opined that on this basis, it was less likely as not that the Veteran's hypertension is due to his diabetes mellitus.  The December 2015 VA examination report addressed the theory of direct service connection by explaining that a review of the Veteran's medical records including his service treatment records indicate that he did not have a clinical diagnosis of hypertension in service or other conclusive evidence to support a diagnosis of hypertension during active duty military service.  Additionally, the December 2015 examiner opined that it was less likely than not that the Veteran's hypertension was either caused or aggravated by his service-connected diabetes mellitus.  In doing so, the examiner observe that the Veteran has normal renal function, as supported by various diagnostic testing, including BUN, creatinine, EGFR, and microalbumin levels.  

A review of the record reveals that the Veteran has several times asserted that his hypertension is secondary to his diabetes mellitus, and that he was diagnosed with diabetes mellitus several years prior to his diagnosis of hypertension.  As a preliminary matter, the Board finds that the Veteran is competent to report that he has been diagnosed with these medical conditions and to indicate which diagnosis preceded the other, as these are factual observations that do not require any specialized medical expertise to observe.  Moreover, the Board finds the Veteran's statements with regard to such factual issues to be credible.  However, the Board cannot make such a finding for the etiological conclusion that the Veteran's hypertension is caused by his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, for example, experiencing hearing loss or breaking a bone, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the underlying causes or medical etiology of certain medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. at 433 n.4.  The Board determines whether a particular condition is the type of condition a layperson can testify to on a case-by-case basis. See Kahana, 24 Vet. App. at 435.  Here, the Board finds that determining the etiological origin of the Veteran's hypertension requires medical inquiry into biological processes, anatomical relationships, and physiological functioning, as demonstrated by the Veteran's VA hypertension examination reports.  Cf. Jandreau, 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  On this basis, the Board finds that the Veteran's lay opinion as to the underlying cause of his hypertension does not constitute competent lay evidence, and therefore is of very little probative value.

Addressing the elements of service connection, the record clearly indicates that the Veteran has a current diagnosis of hypertension, and this evidence is sufficient to meet the first element of service connection.  Additionally, although the Veteran's opinion as to the etiology of his hypertension is of little probative value, the record reveals that the Veteran is in fact service-connected for diabetes mellitus, and this in combination with the Veteran's secondary theory of service connection is sufficient to meet the second element of service connection.  However, for the reasons that follow, the Board finds that there is probative medical evidence against a finding of medical nexus.

The Board finds that the most probative evidence of medical nexus of record is the February 2010 and December 2015 etiology opinions.  The Board finds these etiology opinions to be probative for the same reasons it found the February 2010 and December 2015 VA examinations to be adequate.  Moreover, the Board finds that a review of the Veteran's service treatment records corroborate the conclusions provided by the December 2015 VA examiner as to direct service connection.  In doing so, the Board acknowledges that, as the Veteran has pointed out, he had some blood pressure readings in service that were higher than others.  However, given that the definition of hypertension requires a persistently  high arterial blood pressure, such persistence is not demonstrated by the Veteran's blood pressure readings throughout his active duty service, and that the December 2015 specifically addressed the Veteran's service treatment records, the Board finds that the fact that the Veteran's service treatment records reveal some blood pressure readings that are higher than others does not, without more, constitute probative evidence of medical nexus.  Accordingly, the Board finds that entitlement to service connection for hypertension to include a secondary to service-connected diabetes mellitus is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).




							(Continued on the next page)

ORDER

Entitlement to service connection for hypertension to include as secondary to diabetes mellitus is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


